DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Citerin et al., U.S. Patent No. 10,223,595 B2.
	Regarding claim 1, Citerin discloses A distributed object tracking system (figures 1 and 2), comprising: 
a plurality of image analysis devices (figure 1 – elements 105-1 – 105-n – are considered here as a plurality of image analysis devices), wherein each of the plurality of image analysis devices is connected to at least one corresponding camera device (figure 1 and col. 7, lines 1-3 – video modules 100-1 and 100-n is to receive sequence of images (or videos) that are typically provided by a local video sensor or by a remote device, and elements 105-1 – 105-n are connected to modules 100-1 – 
a cluster management service device, connected to the plurality of image analysis devices, wherein the cluster management service device concatenates the analysis result generated by each of the plurality of image analysis devices for generating a trajectory of the object (figures 1 and 2 – element 120 is considered here as a cluster management service device; col. 7, lines 29-42 and col. 8, lines 8-41 – element 120 – concatenates/fuses the analysis result generated by each of the plurality of image analysis devices for generating a trajectory of the object; col. 4, lines 20-35 – generating a trajectory as a function of a plurality of the target path portions).

Regarding claim 2, Citerin discloses “the distributed object tracking system according to claim 1, wherein each of the plurality of image analysis devices is connected to a plurality of corresponding camera devices to analyze the object in a plurality of corresponding real-time video streams transmitted by the plurality of corresponding camera devices so as to generate the analysis result of the object” (see the citations made in the rejection of claim 1).

Regarding claim 3, Citerin discloses “The distributed object tracking system according to claim 1, wherein each of the plurality of image analysis devices is connected to a plurality of corresponding camera devices to analyze the object in a plurality of corresponding real-time video streams 

	Regarding claim 6, Citerin discloses “The distributed object tracking system according to claim 1, wherein the distributed object tracking system tracks the object based on an inputted image of the object” (as cited in the rejection of claim 1, the object tracking happens only when the object image is input i.e. when system detects object in the video entered/inputted, otherwise the system can’t track the object).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Citerin as applied to claim 1 above, and further in view of Yoneji et al., U.S. Patent No. 9,241,138 B2.
	Regarding claim 4, claim 4 recites “The distributed object tracking system according to claim 1, wherein the object is a person, wherein the analysis result comprise facial features of the person”. As cited in the rejection of claim 1, Citerin discloses analyzing the object where the object can be a person, but does not explicitly teach the analysis result comprise facial features of the person. However, examiner here asserts that it is very well known requirement in the field of surveillance to capture facial features of the person that is being tracked for various different reasons such in order to accurately identify the person in order to know at least in the scenario in which the person is authenticated or not to be allowed in the specific area, or, if a specific person is tracked as the monitoring target, facial information is required to be obtained at all monitoring points as the person moves, and this further is taught by Yoneji. Yoneji teaches “if a specific person is tracked as the monitoring target, facial information is required to be obtained at all monitoring points as the person moves” (col. 4, lines 14-20; col. 3, lines 64-67; col. 5, lines 35-40). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use facial feature analysis of the person as taught by Yoneji in the invention of Citerin. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use facial feature analysis of the person as taught by Yoneji in the invention of Citerin, in order to accurately track the specific person that is being tracked, thus making selective tracking possible. 

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Citerin as applied to claim 1 above, and further in view of Elazar et al., U.S. Patent No. 7,683,929 B2.
	Regarding claim 5, claim 5 recites “The distributed object tracking system according to claim 1, wherein the object is a suitcase, wherein the analysis results comprise characteristics of the suitcase”. As cited in the rejection of claim 1, Citerin discloses analyzing the object tracked in the distributed object tracking system but does not explicitly teach the object being a suitcase and the analysis results comprise characteristics of the suitcase. However, Elazar discloses a video camera network surveillance system (figure 1), which monitors and tracks objects such as persons, suitcases and vehicles, etc. (col. 5, lines 56-61; col. 9, lines 3-8) that are detected and identified in the video streams. Elazar further teaches “The present system collects and saves additional information relating to each object. An initial analysis is performed in connection with each object. Apart from the circle-like shape and location of the object, the system attempts to identify whether the object is a person or an inanimate object” (col. 14, lines 36-45). Elazar further discloses that the system could detect objects like suitcase, a carrier bag, a backpack, or any other object (col. 9, lines 3-8), and further uses dimensional parameter analysis of the objects to decide the actions to be performed (col. 10, lines 13-20). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use teaching of Elazar of tracking an object such as a suitcase in the invention of Citerin. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to use teachings of Elazar of tracking an object such as a suitcase in the invention of Citerin, because both references are directed to the same field of endeavor and as cited before Citerin could be used to track and monitor any object, Elazar’s teachings when used in Citerin would extend Citerin’s scope of tracking and monitoring to the security-sensitive area such as an airport-terminal, a train-station’ waiting room, etc., where unattended object detection is very much required for safety purposes (col. 9, lines 3-8). 

	
	Regarding claim 10, claim 10 recites “The distributed object tracking system according to claim 1, wherein the plurality of image analysis devices are distributed in a detection region, wherein when a particular object stays in a specific area within the detection region for more than a predetermined length of time, an alarm is generated by the distributed object tracking system”. As cited in the rejection of claim 1, Citerin discloses in (figures 1, 2, 3a and 3b and the corresponding specification) the plurality of image analysis devices are distributed in a detection region, and are further used to generate a trajectory of the object by analyzing and tracking the object, but does not explicitly teach “wherein when a particular object stays in a specific area within the detection region for more than a predetermined length of time, an alarm is generated by the distributed object tracking system”. However, Elazar teaches “The detection surveillance and alarm application is operative in the detection of an unattended object in the monitored area.  Any video camera within the system, the video capturing component, the video transfer component and the computing and storage device can be separated and can be located in different locations.  The interface between the video camera, the video capturing component, the video transfer component and the computing and storage device is a local or wide area network or a packed-based or cellular or radio frequency or micro wave or satellite network.  The unattended object is a luggage left in an airport terminal for a pre-determined period or a vehicle parking in a restricted zone for a pre-defined period.” (col. 4, lines 15-27) and further teaches “The first object remains in the video scene without movement for a pre-defined period of time. It is assumed that the suitcase (first object) was left unattended….the unattended suitcase will be considered as a suspicious object. Consequently, the proposed system may generate, display and or distribute an alarm indication” (col. 9, lines 44-57). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use teachings . 

8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Citerin as applied to claim 1 above, and further in view of Prandoni et al., U.S. Patent No. 2017/0228747 A1.
	Regarding claim 7, claim 7 recites “The distributed object tracking system according to claim 1, wherein the plurality of image analysis devices are distributed in a detection region, wherein a particular object in the detection region is predetermined not to be tracked”. As cited in the rejection of claim 1, Citerin discloses that plurality of targets/objects can be tracked or monitored in a detection region using the camera system comprising the plurality of image analysis devices distributed in a detection region as described in the figures 1, 2, 3a and 3b, but does not explicitly teach “wherein a particular object in the detection region is predetermined not to be tracked”. However, Prandoni teaches a monitoring system which provides monitoring of the audience/people and the process provides for excluding some people of said monitoring, as for example employees of the public space (see Prandoni – para 0044).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use teachings of Prandoni of excluding a particular object in the detection region from being tracked in the invention of Citerin. A 

	Regarding claim 8, claim 8 recites “The distributed object tracking system according to claim 1, wherein the plurality of image analysis devices are distributed in a detection region, wherein the detection region comprises a station, wherein a member of the train station or airport personnel is predetermined not to be tracked”. Claim 8 has been similarly analyzed and rejected as per claim 7 rejection. Prandoni further discloses the detection region is located in a public space such as a grocery store, an apparel store or a train station, or even the specific location of said region within said space, for example a product aisle (for a store) or a ticket counter (for a transportation hub) (para 0042) and employees of public space can be excluded (para 0044). 

	Regarding claim 9, claim 9 recites “The distributed object tracking system according to claim 1, wherein the plurality of image analysis devices are distributed in a detection region, wherein when a particular object is not detected in the detection region for more than a predetermined length of time, the plurality of image analysis devices stop tracking said particular object”. As cited in the rejection of claims 7 and 8, the combined invention of Citerin and Prandoni  discloses that plurality of targets/objects can be tracked or monitored in a detection region using the camera system comprising the plurality of image analysis devices distributed in a detection region as described in the figures 1, 2, 3a and 3b, and further a specific object can be tracked, but do not explicitly teach “wherein 

9.	Claims 11-16 are allowed. The closest prior arts of record do not teach first and second cross-camera tracking devices as recited in claim 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        April 10, 2021